                          Case 1:18-cv-04309-RWS Document 44 Filed 02/11/19 Page 1 of 1
r   I_ ~   •   •




                                                  UNITED STATES DISTRICT COUR
                                                 SOUTHERN DISTRICT OF NEW YO

                   SECURITIES AND EXCHANGE                          §
                   COMMISSION,                                      §
                                                                    §
                                    Plaintiff,                      §
                                                                    §
                   V.                                               § Case No. 1:18-CV-04309-RWS
                                                                    §
                   FRANCISCO ABELLAN VILLENA,                       §
                   GUILLERMO CIUPIAK, JAMES B.                      §
                   PANTHER, and F AIYEZ DEAN,                       §
                                                                    §
                                   Defendants.                      §




                           AND NOW this +
                                                   C

                                                   day o~
                                                             ROP~RDER

                                                                           019, upon consideration of the United States
                                                                                                                        If
                   of America's Motion to File Under Seal (the "Motion"), it is hereby ORDERED that:

                   1. The Motion is GRANTED.

                   2. The Government' s Notice of Motion to Intervene and Stay Proceedings, the accompanying

                        motion and memorandum of law, and proposed order shall be filed under seal, until further

                        order of this Court.

                   3. The declaration of Trial Attorney Michelle Pascucci, submitted by the Government in support

                        of the Motion, shall be maintained ex parte and under seal, until further order of this Court.

                   4. This Order shall remain under seal, until further order of this Court.

                        IT IS SO ORDERED.


                                                            THE HONO ~OBERT w. SWEET
                                                            United States District Court for the Southern District of
                                                            New York
